DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deaver, SR. et al (US 2009/0184835) in view of Burrows (US 2011/0018704).

Per claim 1, Deaver teaches a network distribution system using common communication and power comprising (fig. 1 and abstract): 
a power line providing alternating current (Fig. 1 and 2 teaches power line communication. Paragraph 0081 teaches alternating current); 
a plurality of fire alarm units coupled to the power line (paragraph 0030 teaches powerline communication devices coupled/communicating with user devices such as alarm systems (e.g. fire, smoke, carbon dioxide). Various sensors may include smoke detector, heat detector, carbon monoxide detector, etc.); and 
a power line control device coupled to the power line and a particular fire alarm unit of the plurality of fire alarm units, the power line control device including (Fig. 2, a powerline control device 138 coupled to user devices and sensor devices 130 and 115): 
[a communication translator to] convert a fire alarm communication between a power line protocol and at least one non-power line protocol and to provide the fire alarm communication in the non-power line protocol to the particular fire alarm unit (Fig. 2, paragraph 0035-0036 teaches device 146 and 148 that can be part of the controller 142 that is capable of receiving power/data through MV and LV interface and convert the power to data and transmit it using an Ethernet wire to the corresponding alarm devices); and 
a power line core to provide outgoing power line signal to the power line by modulating the fire alarm communication in the power line protocol from the communication translator and provide the fire alarm communication in the power line protocol to the communication translator by demodulating the incoming power line signal from the power line (Fig. 2, paragraph 0036 and 0042 teaches the expansion port may provide direct access to the core processor/controller 142 through a Media Independent Interface. 0033 teaches the MV modem 141 may demodulate, decrypt, and decode data signals received from the MV signal conditioner and may encode, encrypt and modulate data signals to be provided to the MV signal conditioner). 
Although, in the above paragraph, Deaver teaches separating the power from data and transmitting data to the corresponding sensor/device, Deaver doesn’t explicitly teach the term translator to convert data. 
Burrows in paragraph 0152 teaches a backhaul device 100 coupled to powerlines that is capable of translating/converting power line protocol signals to a format for communication via wired protocol such as fiber optic, RF cable, coaxial cable, etc. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to realize that a communication converter/translator such as taught by Burrow is well-known in the art of power line communication where data is sent over powerline and then converted to data. The rational would be to interpret the corresponding data from powerline and direct it to the corresponding device as taught by Deaver. It would be obvious to use with Burrows technique or the converter of Deaver to interpret power to data in a power line as both result in the same outcome.

comprising a second power line of alternating current that is coupled to the plurality of fire alarm units and the power line control device (Fig. 2, powerline 144 and 114).

Per claim 3, Deaver teaches wherein the power line control device extracts the fire alarm communication from the alternating current of the power line and provides the fire alarm communication to a network communication connection to the particular fire alarm unit (Paragraph 0028 teaches exemplary power line communication devices include a backhaul device 138, an access device 139. Paragraph 0063 teaches the node 128 has the ability to send alerts and alarms to the power line server. Alerts typically are either warning or informational messages transmitted to the powerline server in light of events detected or measured by the node 128).     

	Per claim 4, Deaver teaches wherein the communication translator converts the fire alarm communication at least one of Arcnet, BACnet, Controller Area Network, Ethernet, or a proprietary fire alarm protocol (0035 teaches expansion port 146 may provide an Ethernet connection allowing communication with various devices over optical fiber, coaxial cable or other wired medium).  

	Per claim 5, Deaver teaches wherein the fire alarm unit is at least one of a fire alarm control panel, a fire alarm transponder, an initiating device circuit, a notification appliance circuit, or a relay circuit (paragraph 0030 teaches devices 130 includes .  

	Per claim 6, Deaver teaches wherein the power line core demodulates the incoming power line signal from the alternating current of the power line (paragraph 0034 teaches the LV modem 143 may demodulate, decrypt, and decode data signals received from the LV signal conditioner and may encode, encrypt and modulate data signals to be provided to the LV signal conditioner).  

	Per claim 7, Deaver teaches wherein the power line core modulates the outgoing power line signal to the alternating current of the power line (paragraph 0034 teaches the LV modem 143 may demodulate, decrypt, and decode data signals received from the LV signal conditioner and may encode, encrypt and modulate data signals to be provided to the LV signal conditioner).  

	Per claim 8, Deaver in rejection of claim 1 teaches  a communication translator to convert the fire alarm communication between a power line protocol and at least one non-power line protocol and to provide the fire alarm communication in the non-power line protocol with the communication line; and a power line core to provide an outgoing power line signal to the power line by modulating the fire alarm communication in the power line protocol from the communication translator and provide the fire alarm communication in the power line protocol to the communication translator by demodulating the incoming power line signal from the power line. Deaver further an I/O component coupled to a non-power communication line and a power line, the non-power communication line conveying a fire alarm communication and the power line conveying alternating current and the fire alarm communication (Fig. 2, teaches devices 146 and 148 that can be interpreted as I/O component. Paragraph 0035 teaches the backhaul device 138 also may include an expansion port 146, which may be used to connect to variety of devices. For example, a wireless access point, which may include a wireless transceiver or modem 147, may be integral to or coupled to the backhaul device 138 via the expansion port). 

	Per claim 9, Deaver teaches wherein the I/O component is coupled to the non-power communication line providing a network communication connection (paragraph 0035 teaches the expansion port 146 may provide an Ethernet connection allowing communication with various devices over optical fiber, coaxial cable or other wired medium).  

	Per claim 10, see rejection of claim 2. 
	Per claim 11, see rejection of claim 4. 
	Per claim 12, see rejection of claim 5. 
	Per claim 13, see rejection of claim 6. 
	Per claim 14, see rejection of claim 7. 
	Per claim 15-16 is a method of claim 1, and rejection of claim 1 covers all limitations of claim 15-16. 
	Per claim 17, see rejection of claim 4. 

	Per claim 19, Deaver in rejection of claim 1 and 2 teaches receiving powerline protocol messages from powerline distribution and converting it to non-power protocol and send it to plurality of corresponding fire alarm devices. Deaver further in paragraph 0043 teaches the reverse of it, receiving data from expansion port/sensors/fire alarm devices and converting it to powerline protocol and transmitting it to the LV or MV interface. 
	Per claim 20, see rejection of claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Le et al (US 2008/0258903) Fig. 1 and 2 teaches a powerline coupling circuit that communicates data/power to fire/alarm devices over two powerline 14 and 15. 

Pumpelly et al (US 2007/0146128) abstract teaches converting powerline to non-power protocol and vice versa for communicating between powerline communication devices and an alarm panel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685